Per Curiam.

Implicit in the award of nominal damages to defendants on their counterclaim is the finding by the trial court that the plaintiff had breached the restrictive sales contract with defendants. The award of nominal damages for the breach was inadequate. There was sufficient evidence to sustain a more substantial award. Where by a breach of contract probable profits are prevented, courts ought not to be too precise and exacting in regard to the evidence upon which to base a claim for damages resulting from loss of future profits (Dart v. Laimbeer, 107 N. Y. 664, 669 ; 1 Clark, New York Law of Damages, § 80, pp. 139-140).
The judgment for plaintiff on its complaint should be affirmed, without costs.
*506The judgment on defendants’ counterclaim insofar as appealed from, should be reversed and a new trial ordered in respect to the issue of damages only, with $30 costs to appellants to abide the event.
Concur — Hofstadter, J. P., Aurelio and Tilzer, JJ.
Judgment affirmed, etc.
Judgment reversed, etc.